DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
 Applicant’s remarks, see page 10, filed May 26, 2022, with respect to the drawings, specifications, and claims 1, 5, 11-15, and 21 have been fully considered and are persuasive.  The objection of drawings, specifications, and claims has been withdrawn.  Applicant’s remarks with respect to claims 1 and 3 have been fully considered,  and the rejection of claims 1 and 8 has been withdrawn.   
EXAMINER’S AMENDMENT
 Authorization for this examiner’s amendment was given in an interview with Randolph Tucker on June 2, 2022.  The application has been amended as follows: 
Claims 18-23 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 3-5, and 7-17 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Jasper is considered the closest prior art and teach an apparatus for reducing translucence or opacity caused by smoke within a closed environment comprising one or more of non-conductive fibers and non-conductive yarns; elongated, substantially parallel electrodes disposed on or embedded in the substrate arranged as one or more pairs of adjacent electrodes, wherein a discharge gap is defined between each pair; and a component configured for applying a voltage between each pair to generate a non-thermal microplasma in a corresponding discharge gap to collect or bind one or more airborne particulate combustion byproducts.  Jasper fails to teach or fairly suggest a smoke detector in communication with the apparatus.  Although changes in ion current can be measured and the method is used to detect smoke utilizing ionization type smoke detectors, the prior art of record does not disclose a smoke detection device, nor a smoke detector,  in communication with the instant apparatus, and furthermore, the prior art does not provide a motivation for making the combination obvious to one having ordinary skill in the art at the effective date of the current invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 2, 2022